Citation Nr: 0603171	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

In August 1999, the veteran presented personal testimony 
during a hearing at the RO.  A transcript of the hearing is 
of record.  

In November 1999, the RO denied the claim of entitlement to 
service connection for residuals of a left hand injury.  

The Board's November 2004 decision denied the claim of 
entitlement to service connection for residuals of a left 
hand injury.  The veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to the August 2005 Joint Motion for an Order to 
Vacate and Remand (Joint Motion), the Court vacated the 
Board's decision and remanded the issue on appeal for actions 
consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion where necessary; and it also includes an enhanced 
duty to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  

In August 2005, pursuant to 38 U.S.C.A. § 7252, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's November 2004 decision and remanded the appeal 
for further development that is consistent with VA's duty to 
assist the veteran, and the provisions of 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

A review of the claims file shows that the veteran's service 
medical records may be incomplete.  The Joint Motion stated 
that the Board failed to discuss the efforts that VA made to 
obtain a complete copy of the veteran's service medical 
records.  It was noted that it was unclear as to whether any 
outstanding service medical records existed, or whether 
further attempts to obtain any outstanding service medical 
records would be futile.  The Joint Motion additionally noted 
that the Board failed to discuss whether there was any 
attempt to obtain records from alternate sources.  Therefore, 
on remand, the RO should attempt to obtain any outstanding 
service medical records in a manner that is consistent with 
the Joint Motion.  

The Joint Motion also pointed out that the record revealed 
that the veteran incurred an injury to the left thumb in 
service and he now has a diagnosis of osteoarthritis of the 
left thumb that was historically linked to service.  
Moreover, a July 1999 medical report showed that the veteran 
developed a diffuse demyelinating process affecting the motor 
and sensory nerves.  Superimposed carpal tunnel syndrome 
could not be ruled out.  Consequently, on remand, and in 
accordance with 38 C.F.R. § 3.159(c)(4)(i), the veteran 
should be scheduled for VA examination to determine whether 
he suffers from a left hand disability that is attributable 
to his period of active service.  

The Board notes that subsequent to the Court's August 2005 
order that vacated the Board's decision, the veteran 
submitted additional evidence to support his claim and he 
waived initial consideration of the newly submitted evidence 
by the RO.  However, it is still necessary to remand the 
issue on appeal for compliance with the actions set forth in 
the Joint Motion, as ordered by the Court.  



Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a left thumb 
disorder, and any complications since 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should make efforts to obtain 
any outstanding service medical records 
from the National Personnel Records 
Center (NPRC).  The efforts to obtain 
these records should include a search for 
any alternate records, including the 
medical facility at Fort Richardson, 
Alaska, where the veteran was reportedly 
treated for a left thumb injury.  In the 
event that the outstanding records are 
presumed loss or destroyed, the veteran 
should be advised of the alternate forms 
of evidence that he may submit for 
review, in lieu of the missing service 
medical records.  All attempts to procure 
the veteran's service medical records 
should be documented in the claims file. 
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination of the left hand by a 
physician.  The physician is requested to 
render a definitive diagnosis of any 
disability of the left hand.  The 
veteran's entire claims file, to include 
the service medical records, must be made 
available for review by the examining 
physician.  A notation to the effect that 
this record review took place should be 
included in the physician's report.  All 
appropriate tests and studies are to be 
performed, and if appropriate, X-rays 
should be taken.  All medical findings 
are to be reported in detail.  Following 
the examination, if a disability of the 
left hand is diagnosed, the physician is 
requested to determine whether there is a 
nexus between any currently diagnosed 
disability of the left hand and the 
veteran's period of active service.  
Specifically, the physician should render 
a clear medical opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50% probability) that the left 
hand disability is related to the 
veteran's service.  A complete rationale 
for any opinion rendered should be 
included in the physician's report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

